DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-11, in the reply filed on 11/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kawai et al. (US 2013/0118831; “Kawai”). 
Regarding claim 1, Kawai teaches a device for reducing noise using a sound meta-material (para [0033]-[0034] [0037] [0059], the noise absorbing device/structure 1 of Kawai, Fig. 1A), the device (1) comprising (para [0059] [0064]-[0065]): 
- a sound-absorbing layer (i.e., the sound-absorbing layer 20) configured to absorb noise generated from a sound source ([0064]-[0065], Fig. 1A, sound is absorbed and insulated); 
- a buffer layer (30) configured to buffer an impact (para [0055], [0083], the base layer 30 that is of iron or resin and is considered as capable to buffer some level of impact, and is considered as meeting the claimed limitations); and 
- a meta-material panel layer (layer 10) disposed between the sound-absorbing layer (20) and the buffer layer (30) (see Fig. 1A), wherein the meta-material panel layer (10) is configured with a unit cell (unit cells 14, para [0062]) formed by stacking one block cell (block cell 11, 12, 13, Fig. 1A, para [0062]), and one or more unit cells are disposed on a plane of the meta-material panel layer (Fig. 1A, para [0062], the unit cells 14 are disposed on a plane of the layer 10, and is considered as meeting the claimed limitations).

    PNG
    media_image1.png
    304
    559
    media_image1.png
    Greyscale

Regarding claim 2, Kawai teaches each block cell (12, 13, Fig. 1A) includes a center hole (passage 22) and an annular cavity therein (para [0062], Fig. 1A), considered as meeting the claimed limitations.
Regarding claim 5, Kawai teaches the unit cell includes a plurality of block cells to allow the center holes of each block cell to coincide with one other (para [0062], Fig. 1A), considered as meeting the claimed limitations.
Regarding claim 6, Kawai teaches as in one of its embodiments that the thickness of the meta-material panel layer is about 5 mm, or 10 mm (para [0082]), meeting the claimed limitations of being 20 mm or less.
Regarding claim 7, Kawai teaches that the unit cell (14) is configured with a plurality of block cells (block cells 11, 12, 13, Fig. 1A, para [0061]); and the plurality of block cells (block cells 11, 12, 13) are formed to have different physical properties for blocking one or more frequency bands (para [0061], block cells 11, 12, 13 have different physical properties such as they are of different volume, and thus of different sound absorption properties, and considered as meeting the claimed limitations).
Regarding claim 8, Kawai teaches that the meta-material panel layer (10) is configured with a plurality of unit cells (14) disposed on the plane of the meta-material panel layer at regular intervals (as shown in Fig. 1A, the plurality of unit cells are disposed at regular intervals, and is considered as meeting the claimed limitations).
Regarding claim 9, 
Regarding claim 11, Kawai teaches that the suitable material for its buffer layer include urethane foam (para [0071]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 1 above. 
The limitations of claim 1 are taught by Kawai as discussed above. 
Regarding claim 10, Kawai teaches using suitable felt material for its sound-absorbing layer (para [0062]), but does not specifically teach using polyethylene terephthalate (PET) felt, as instantly claimed. 
However, it would have been obvious to a person of ordinary skill in the art to modify the device of Kawai to select suitable felt material for the sound-absorbing layer, such as polyethylene terephthalate felt, depending on the intended applications of the resultant device.  It has long been held that one of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782